Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Election of an adhesive-type insect trap:
Species 1: Fig 1-2
Species 2: Fig 5
Species 3: Fig 6
Species 4: Fig 7
Species 5: Fig 8
Species 6: Fig 9
Species 7: Fig 10
Species 8: Fig 11
Species 9: Fig 20-21
Species 10: Fig 22-23

Species 12: Fig 25
Species 13: Fig 26
Species 14: Fig 27
Species 15: Fig 28-33
Species 16: Fig 34
Species 17: Fig 42-43
Further, an election of an adhesive sheet:
Species 1: Fig 3
Species 2: Fig 4
Species 3: Fig 18
Species 4: Fig 19
Further, an election of a light source:
Species 1: Fig 12
Species 2: Fig 13
Species 3: Fig 14
Species 4: Fig 15
Species 5: Fig 16
Species 6: Fig 17
Figs 35-41 are generic.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic. 
The species outlined above lack unity of invention because even though the inventions of these groups require the technical feature of: a main body having an adhesive sheet insertion hole; a light source mount disposed on the main body; and a cover detachably attached to the main body and having a through-hole formed in at least a portion thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KR 10-2106-0098791A (Hanvitsystem CO. LTD.)  
Hanvitsystem teaches:
An adhesive-type insect trap (abstract and figures)
a main body having an adhesive sheet insertion hole; (claim 1, abstract, Figs 3-4, Ref 20) 
a light source mount disposed on the main body; (Figs 1,3  see mounts on left that receive light Ref 30)
and a cover detachably attached to the main body (Fig 1-4, Ref 40, abstract)
and having a through-hole formed in at least a portion thereof (Fig 1-4. Ref 51)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643


/MARC BURGESS/Primary Examiner, Art Unit 3642